Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 4/27/2021 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021. No arguments were provided as bases for the traversal.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially integral" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially integral” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what kind of mechanical connection and level of integration is required. 
Claim 11 recites the limitation "the second end of said second rod" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said fastening member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the fastening members” in line 3. There is insufficient antecedent bases for the limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US2796169).
Regarding claim 1, Smith teaches a reel for fabric treating machines (see column 1, lines 15-26) , said reel comprising: a substantially cylindrical main body 40 having a side surface 41, a first 
Regarding claims 9-10, Smith teaches the limitations of claim 1. Smith also teaches in figure 2 and column 2, lines 46-50 and column 3, lines 19-23 a fastening member 36,37 acting upon said constraining device 32/33 to hold the constraining device 32/33 in the first condition; wherein said fastening member 36,37 can be switched between an operating condition (tightened), in which it holds said constraining device 32/33 in the first condition, and an idle condition (loosened), in which it allows said constraining device 32/33 to be moved into the second position (reads on claim 10).
Regarding claim 12, Smith teaches the limitations of claim 1. Smith also teaches in figure 2 and column 2, lines 42-50 a fastening member 36, 37 comprising a support element 36 secured to said second flange 34 and an active element 37 supported by said support element 36 and movable relative to said support element 36.
Regarding claim 15, Smith teaches the limitations of claim 1. Smith also teaches in column 2, line 70-column 3, line 4 that the drag element 45 has an elongated shape extending from the first axial end 42 to the second axial end 42 of said main body 40.

Allowable Subject Matter
Claims 2-4, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8, 11, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Smith (US2796169). Smith fails to teach/disclose all of the limitations of claims 2-8, 11, 13-14 and 16-18. Further no other prior art was located that teaches the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torii (US4380311A) teaches a reel for fabric treating machines with a substantially cylindrical main body 12, first and second flanges 11, 11 mounted to first and second axial ends of the main body 12, drag elements 14 adapted to drag a fabric (see figures 8-9, column 5, lines 44-64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711